 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

H—- -—- | =| | ee He Ke --------- = xX

UNITED STATES OF AMERICA

 

SEALED
-Veo7 : SUPERSEDING INDICTMENT
ALEXANDER ARGUEDAS, : 52 20 Cr. 134

a/k/a “Reckless,”
MICHABRL DELAGUILA,
a/k/a “Grizz,”
STEVEN JUSTO,
afk/a “Riko,”
JERRY ROJAS,
a/k/a “Feddi,”
DAVONTE BROWN,
a/k/a “Tae,”
JACOBB PADIN,
a/k/a “Chino,”
EDGARDO BARANCO,
a/k/a “Slime,”
ABBAS O4AKURT,
a/k/a “AB,”
JAHVONNE CHAMBERS,
afkfa “JV"
DENISE BULLOCK,
a/k/a “Mocha,”
SIMONE CORDERO,
a/k/a “Mixy,”
MATTHEW NIEVES,
a/k/a “WB,”
TYERANCE MICKEY,
a/k/a “Hoodlum, ”
MARK BROCK,
a/k/a “Rover,” and
ANDRE CURRY,
a/k/a “Flex,”

Defendants.

 
COUNT ONE
(Racketeering Conspiracy)

The Grand Jury charges:

The Black Stone Gorilla Gang {“BSGG”)

 

1. At all times relevant to this Indictment, ALEXANDER
ARGUEDAS, a/k/a “Reckless,” MICHAEL DELAGUILA, a/k/a “Grizz,”
STEVEN JUSTO, a/k/a “Riko,” JERRY ROJAS, a/k/a “Feddi,” DAVONTE
BROWN, a/k/a “Tae,” JACOBB PADIN, a/k/a “Chino,” EDGARDO
BARANCO, a/k/a “Slime,” ABBAS OZKURT, a/k/a “AB,” JAHVONNE
CHAMBERS, a/k/a “JV,” DENISE BULLOCK, a/k/a “Mocha,” SIMONE
CORDERO, a/k/a “Mixy,” and MATTHEW NIEVES, a/k/a “WB,” the
defendants, and others known and unknown, were members and
associates of the Black Stone Gorilla Gang (“BSGG”}), a criminal
organization whose members and associates engaged in, among
other things, narcotics trafficking, bank fraud, wire fraud,
obstruction of justice, and acts involving murder, assault, and
robbery. BSGG operated principally in the New York City
Metropolitan area and in the jails and prisons of New York City
and the State of New York.

2. BSGG, including its leadership, membership, and
associates, constituted an “enterprise,” as defined by Title 18,
United States Code, Section 1961(4), that is, a group of
individuals associated in fact, although not a legal entity.

BSGG constituted an ongoing organization whose members

 

 

 
functioned as a continuing unit for a common purpose of
achieving the objectives of BSGG. At all times relevant to this
Indictment, BSGG was engaged in, and its activities affected,
interstate and foreign commerce.

3. ALEXANDER ARGUEDAS, a/k/a “Reckless,” MICHAEL
DELAGUILA, a/k/a “Grizz,” STEVEN JUSTO, a/k/a “Riko,” JERRY
ROJAS, a/k/a “Feddi,” DAVONTE BROWN, a/k/a “Tae,” JACOBB PADIN,
a/k/a “Chino,” EDGARDO BARANCO, a/k/a “Slime,” ABBAS OZKURT,
a/k/a “AB,” JAHVONNE CHAMBERS, a/k/a “JV,” DENISE BULLOCK, a/k/a
“Mocha,” SIMONE CORDERO, a/k/a “Mixy,” and MATTHEW NIEVES, a/k/a
“WB,” the defendants, participated in the operation of BSGG, and
participated in unlawful and other activities in furtherance of
the conduct of BSGG’s affairs.

Purposes of the Black Stone Gorilla Gang

 

4, The purposes of the Black Stone Gorilla Gang included
the following:

a. Enriching the members and associates of BSGG
through, among other things, {1) the distribution of narcotics,
including heroin, cocaine, cocaine base in a form commonly known
as “crack,” oxycodone, and marijuana; (2) robberies; and (3)
bank and wire fraud.

b. Preserving and protecting the power of BSGG

and its members and associates through acts involving murder,

 
robberies, assaults, other acts of viclence, and threats of
violence.

Cc. Promoting and enhancing BSGG and the
reputation and activities of its members and associates.

d. Protecting BSGG and its members and
associates from detection and prosecution by law enforcement
authorities through acts of intimidation and violence against
potential witnesses to crimes committed by members of BSGG.

Means and Methods of the Black Stone Gorilla Gang

 

5. Among the means and methods employed by the members
and associates in conducting and participating in the conduct of
the affairs of BSGG were the following:

a. Members and associates of BSGG committed,
conspired to commit, and attempted and threatened to commit acts
of violence, including acts involving murder, robbery, and
assault, to protect and expand BSGG’s criminal operations,
resolve disputes within the gang, and against rival gang members
and disfavored BSGG members.

b. Members and associates of BSGG used violence
and threats of violence, including acts involving murder,
robbery, and assault, against others, including in particular

rival gang members and disfavored BSGG members.

 
c. Members and associates of BSGG sold
narcotics, including heroin, cocaine, cocaine base in a form
commonly known as “crack,” oxycodone, and marijuana.

d. Members and associates of BSGG committed
bank and wire fraud, including by depositing checks containing
false information into bank accounts controlled by BSGG members
and associates.

e. Members and associates of BSGG promoted BSGG
on social media websites such as Facebook and Instagram by
posting messages, comments, videos, and photographs referring
to, among other things, shootings, firearms, drug dealing, and
fraud.

The Racketeering Conspiracy

 

6. From at least in or around 2011, up to and including
in or around March 2020, in the Southern District of New York
and elsewhere, ALEXANDER ARGUEDAS, a/k/a “Reckless,” MICHAEL
DELAGUILA, a/k/a “Grizz,” STEVEN JUSTO, a/k/a “Riko,” JERRY
ROJAS, a/k/a “Feddi,” DAVONTE BROWN, a/k/a “Tae,” JACOBB PADIN,
a/k/a “Chino,” BEDGARDO BARANCO, a/k/a “Slime,” ABBAS OZKURT,
a/k/a “AB,” JAHVONNE CHAMBERS, a/k/a “JV,” DENISE BULLOCK, a/k/a
“Mocha,” SIMONE CORDERO, a/k/a “Mixy,” and MATTHEW NIEVES, a/k/a
“WB,” the defendants, and others known and unknown, being
persons employed by and associated with the Black Stone Gorilla

Gang described in Paragraphs One through Five of this

 
Indictment, knowingly combined, conspired, confederated, and
agreed together and with each other to violate the racketeering
laws of the United States, to wit, Section 1962{c}) of Title 18,
United States Code, that is, to conduct and participate,
directly and indirectly, in the conduct of the affairs of BSGG,
which was engaged in, and the activities of which affected,
interstate and foreign commerce, through a pattern of
racketeering activity, as defined in Title 18, United States
Code, Sections 1961(1) and (5), consisting of:

a, Multiple acts involving murder, chargeable
under the following provisions of state law: New York Penal
Law, Sections 125.25, 125.27 (murder), 105.15 (conspiracy),
110.06 (attempt), and 20.00 (aiding and abetting);

b. Multiple acts involving robbery, chargeable
under the following provisions of state law: New York Penal
Law, Sections 160.00, 160.05, 160.10, 160.15 (robbery), 105.10
(conspiracy), 110.00 (attempt), and 20.00 (aiding and abetting);

cC. Multiple acts indictable under the following
provisions of Title 18, United States Code:

(1) Sections 1951 and 2 (interference with
commerce by robbery);
(2) Sections 1343 (wire fraud) and 1344

{bank fraud) and 2;

 

 
(3) Sections 1512 and 2 (witness tampering);

and

d. Multipie offenses involving: distribution of
controlled substances, including heroin, cocaine, cocaine base
in a form commonly known as “crack,” oxycodone, and marijuana,
in violation of Title 21, United States Code, Sections 812,
S41(a) (1), and 846, and Title 18, United States Code, Section 2.

T. Tt was a part of the conspiracy that each defendant

agreed that a conspirator would commit at least two acts of
racketeering activity in the conduct of the affairs of the Black
Stone Gorilla Gang.

NOTICE OF SPECIAL SENTENCING FACTORS

 

Conspiracy to Distribute and Possess with Intent to Distribute
Controlled Substances

8. From at least in or about 2011, up to and including in
or about the present, in the Southern District of New York and
elsewhere, ALEXANDER ARGUEDAS, a/k/a “Reckless,” MICHAEL
DELAGUILA, a/k/a “Grizz,” STEVEN JUSTO, a/k/a “Riko,” JERRY
ROJAS, a/k/a “Feddi,” DAVONTE BROWN, a/k/a “Tae,” JACOBB PADIN,
a/k/a “Chino,” EDGARDO BARANCO, a/k/a “Slime,” ABBAS OZKURT,
a/k/a “AB,” DENISE BULLOCK, a/k/a “Mocha,” SIMONE CORDERO, a/k/a
“Mixy,” and MATTHEW NIEVES, a/k/a “WB,” the defendants, and
others known and unknown, intentionally and knowingly did

combine, conspire, confederate, and agree together and with each

 
other, to distribute and possess with intent to distribute (1)
one kilogram and more of mixtures and substances containing a
detectable amount of heroin, in violation of Title 21, United
States Code, Section 841 (b) {1) (A); (11) 5 kilograms and more of
mixtures and substances containing a detectable amount of
cocaine, in violation of Title 21, United States Code, Section
841 (b) (1) (A); and (iii) 280 grams and more of mixtures and
substances containing a detectable amount of cocaine base, in a
form commonly known as “crack,” in violation of Title 21, United
States Code, Section 841 (b) (1) (A).
Murder of Gary Rodriguez

9. On or about December 9, 2012, in the Southern District
of New York, ALEXANDER ARGUEDAS, a/k/a “Reckless,” the
defendant, and others known and unknown, knowingly and
intentionally murdered Gary Rodriguez, and aided and abetted the
same, in that, (1) with the intent to cause the death of Gary
Rodriguez, ARGUEDAS caused the death of Rodriguez; and (2) under
circumstances evincing a depraved indifference to human life,
ARGUEDAS did recklessly engage in conduct which created a grave
risk of death to another person, and thereby caused the death of
Rodriguez, to wit, ARGUEDAS shot and killed Rodriguez, in the
vicinity of 3089 Decatur Avenue, in the Bronx, New York, in

violation of New York Penal Law, Sections 125.25 and 20.00.

 

 
Murder of Vladimir Olivo

10. On or about January 13, 2020, in the Southern District
of New York and elsewhere, JERRY ROJAS, a/k/a “Feddi,” the
defendant, and others known and unknown, knowingly and
intentionally murdered Vladimir Olivo, and aided and abetted the
same, in that, (1) with the intent to cause the death of
Viadimir Olivo, ROJAS caused the death of Olivo; and (2) under
circumstances evincing a depraved indifference to human life,
ROJAS did recklessly engage in conduct which created a grave
risk of death to another person, and thereby caused the death of
Rodriguez, to wit, ROJAS shot and killed Olivo in the vicinity
of Northern Boulevard and 108th Street, in Queens, New York, in
violation of New York Penal Law, Sections 125.25 and 20.00.

(Title 18, United States Code, Section 1962 (d).)
COUNT TWO
(Murder in Aid of Racketeering)
(ARGUEDAS)
The Grand Jury further charges:

11. At all times relevant to this Indictment, BSGG, as
described in paragraphs 1 through 5 of Count One of this
Indictment, which are repeated and incorporated by reference as
though fully set forth herein, including its leadership,
membership, and associates, constituted an enterprise, as that
term is defined in Title 18, United States Code, Section

1959(b) (2), that is, a group of individuals associated in fact

10

 

 
which engaged in, and the activities of which affected,
interstate and foreign commerce. BSGG constituted an ongoing
organization whose leaders, members, and associates functioned
as a continuing unit for a common purpose of achieving the
objectives of BSGG.

12. At all times relevant to this Indictment, BSGG,
through its leaders, members, and associates, engaged in
racketeering activity, as that term is defined in Title 18,
United States Code, Sections 1961{1) and 1959(b) (1), namely acts
involving murder and robbery, in violation of the laws of the
State of New York and punishable by imprisonment for more than
one year; offenses involving narcotics distribution in violation
of Title 21, United States Code, Sections 841 and 846; and acts
indictable under Titie 18, United States Code, Section 1951
(interference with commerce by robbery), Title 18, United States
Code, Sections 1343 and 1344 (wire and bank fraud), and Title
18, United States Code, Section 1512 (witness tampering).

13. On or about December 9, 2012, in the Southern District
of New York and elsewhere, ALEXANDER ARGUEDAS, a/k/a “Reckless,”
the defendant, and others known and unknown, as consideration
for the receipt of, and as consideration for a promise and
agreement to pay, a thing of pecuniary value from BSGG, and for
the purpose of gaining entrance to and maintaining and

increasing position in BSGG, an enterprise engaged in

11

 

 
racketeering activity, as described above, knowingly murdered
and aided and abetted the murder of Gary Rodriguez, in violation
of New York Penal Law, Sections 125.25, and 20.00, in that, (1)
-with the intent to cause the death of Gary Rodriguez, ARGUEDAS
caused the death of Rodriguez; and (2) under circumstances
evincing a depraved indifference to human life, ARGUEDAS did
recklessly engage in conduct which created a grave risk of death
to another person, and thereby caused the death of Rodriguez, to
wit, ARGUEDAS shot and killed Rodriguez, in the vicinity of 3089
Decatur Avenue, in the Bronx, New York, in viclation of New York
Penal Law, Sections 125.25 and 20.00.
(Title 18, United States Code, Sections 1959(a) (1) and 2.)
COUNT THREE
(Murder Through the Use of a Firearm)
{ARGUEDAS)
The Grand Jury further charges:

14. On or about December 9, 2012, in the Southern District
of New York and elsewhere, ALEXANDER ARGUEDAS, a/k/a “Reckless,”
the defendant, during and in relation to a crime of violence for
which he may be prosecuted in a court of the United States,
namely the murder in aid of racketeering charged in Count Two of
this Indictment, willfully and knowingly did use and carry a
firearm, and in furtherance of that crime, did possess a

firearm, and in the course thereof did cause the death of a

person through the use of a firearm, which killing is murder as

12

 
defined in Title 18, United States Code, Section 1lil(a), and
aided and abetted the same, to wit, ARGUEDAS shot and killed
Gary Rodriguez in the vicinity of 3089 Decatur Avenue, in the
Bronx, New York.
(Title 18, United States Code, Sections 924(4) and 2.)
COUNT FOUR
(Conspiracy to Commit Murder in Aid of Racketeering and
Conspiracy to Assault with a Dangerous Weapon in Aid of
Racketeering)
(ARGUEDAS)
The Grand Jury further charges:

15. The allegations contained in paragraphs 1 through 5 of
Count One and paragraphs 11 and 12 of Count Two of this
Indictment are realleged and incorporated by reference as if
fully set forth herein.

16. In or about 2018, in the Southern District of New York
and elsewhere, ALEXANDER ARGUEDAS, a/k/a “Reckless,” the
defendant, and others known and unknown, as consideration for
the receipt of, and as consideration for a promise and agreement
to pay, a thing of pecuniary value from BSGG, and for the
purpose of gaining entrance to and maintaining and increasing
position in BSGG, an enterprise engaged in racketeering
activity, as described above, knowingly conspired to murder, and
knowingly conspired to assault with a dangerous weapon another

individual, in violation of New York Penal Law, Sections 120.05,

125.25, and 105.15, to wit, ARGUEDAS and others agreed to shoot

13

 

 
a fellow BSGG member who had fallen out cf ARGUEDAS’s favor
(“Victim-1”).

(Title 18, United States Code, Sections
1959(a) (5) and (a) (6).3

COUNT FIVE
(Assault with a Dangerous Weapon and Attempted Murder in Aid of
Racketeering)
(ARGUEDAS)
The Grand Jury further charges:

17. The allegations contained in paragraphs 1 through 5
of Count One and paragraphs 11 and 12 of Count Two of this
Indictment are realleged and incorporated by reference as if
fully set forth herein.

18. In or about 2018, in the Southern District of New York
and elsewhere, ALEXANDER ARGUEDAS, a/k/a “Reckless,” the
defendant, and others known and unknown, as consideration for
the receipt of, and as consideration for a promise and agreement
to pay, a thing of pecuniary value from BSGG, and for the
purpose of gaining entrance to and maintaining and increasing
position in BSGG, an enterprise engaged in racketeering
activity, as described above, knowingly attempted to assault an
individual with a dangerous weapon, and knowingly attempted to
murder an individual, and aided and abetted the same, to wit, at
ARGUEDAS’s direction, in the Bronx, New York, a member of BSGG

shot at Victim-1, in violation of New York Penal Law, Sections

120.14, 110.00, and 20.00.

14

 

 
(Title 18, United States Code, Sections
1959fa) (3), (a) (5), and 2.)

COUNT SIX
(Use of a Firearm in Furtherance of Assault with a Dangerous
Weapon and Attempted Murder)
(ARGUEDAS)

The Grand Jury further charges:

19. In or about 2018, in the Southern District of New
York, ALEXANDER ARGUEDAS, a/k/a “Reckiess,” the defendant,
during and in relation to a crime of violence for which he may
be prosecuted in a court of the United States, namely, assault
with a dangerous weapon in aid of racketeering and attempted
murder in aid of racketeering, as charged in Count Five of this
Indictment, knowingly did use and carry a firearm, and in
furtherance of such crime did possess a firearm, and did aid and
abet the use, carrying and possession of a firearm, which was

brandished and discharged.

(Title 18, United States Code, Sections 924(c){1) (A) (i), (11),
(aii), and 2.)

COUNT SEVEN
(Attempted Assault with a Dangerous Weapon in Aid of
Racketeering)
(ARGUEDAS and CHAMBERS)
The Grand Jury further charges:
20. The allegations contained in paragraphs 1 through 9 of
Count One and paragraphs 11 and 12 of Count Two of this

Indictment are realleged and incorporated by reference as if

-fully set forth herein.

15

 

 

 

 
21. On or about August 27, 2018, in the Southern District
of New York, ALEXANDER ARGUEDAS, a/k/a “Reckless,” and JAHVONNE
CHAMBERS, a/k/a “JV,” the defendants, as consideration for the
receipt of, and as consideration for a promise and agreement to
pay, a thing of pecuniary value from BSGG, and for the purpose
of gaining entrance to and maintaining and increasing position
in BSGG, an enterprise engaged in racketeering activity, as
described above, knowingly attempted to assault an individual
with a dangerous weapon, and aided and abetted the same, to wit,
at ARGUEDAS’s direction, CHAMBERS attempted to slash a rival
gang member (“Victim-2”) with a scalpel in the Bronx, New York,
in violation of New York Penal Law Sections 120.05, 110.00 and
20,00.

(Title 18, United States Code, Sections 1959{a) (6) and 2.)

COUNT EIGHT
(Assault with a Dangerous Weapon in Aid of Racketeering)
(ARGUEDAS and MICKEY)

The Grand Jury further charges:

22. The allegations contained in paragraphs 1 through 5 of
Count One and paragraphs 11 and 12 of Count Two of this
Indictment are realleged and incorporated by reference as if
fully set forth herein.

23. On or about November 12, 2019, in the Southern

District of New York, ALEXANDER ARGUEDAS, a/k/a “Reckless,” and

TYERANCE MICKEY, a/k/a “Hoodlum,” the defendants, as

16

 
consideration for the receipt of, and as consideration for a
promise and agreement to pay, a thing of pecuniary value from
BSGG, and for the purpose of gaining entrance to and maintaining
and increasing position in BSGG, an enterprise engaged in
racketeering activity, as described above, knowingly assaulted
an individual with a dangerous weapon, and aided and abetted the
same, to wit, ARGUEDAS and MICKEY assaulted a fellow BSGG member
(“Victim-3”) with a chair, causing bodily injury, in the
vicinity of 3063 Hull Avenue in the Bronx, New York, in
violation of New York Penal Law Sections, 120.05 and 20.00.

(Title 18, United States Code, Sections 1959(a)(3) and 2.)

COUNT NINE
(Maiming, Assault with a Dangerous Weapon, and Assault Resulting
in Serious Bodily Injury in Aid of Racketeering)
(BROCK)

The Grand Jury further charges:

24, The allegations contained in paragraphs 1 through 5
of Count One and paragraphs 11 and 12 of Count Two of this
Indictment are realleged and incorporated by reference as if
fully set forth herein.

25. On or about November 12, 2019, in the Southern
District of New York, MARK BROCK, a/k/a “Rover,” the defendant,
as consideration for the receipt of, and as consideration for a

promise and agreement to pay, a thing of pecuniary value from

BSGG, and for the purpose of gaining entrance to and maintaining

1?

 

 

 
and increasing position in BSGG, an enterprise engaged in
racketeering activity, as described above, knowingly maimed an
individual (“Victim-4%), knowingly assaulted Victim-4 with a
dangerous weapon, and knowingly assaulted Victim-4 resulting in
serious bodily injury to Victim-4, and aided and abetted the
same, to wit, BROCK slashed Victim-4 across the face in
Manhattan, New York, in violation of New York Penal Law Sections
120.10, 120.05, and 20.00.

(Title 18, United States Code, Sections 1959(a} (2), 1959(a) (3),
and 2.)

COUNT TEN
(Narcotics Conspiracy)
(ARGUEDAS, DELAGUILA, JUSTO, ROJAS, BROWN, PADIN, BARANCO,
OZKURT, BULLOCK, CORDERO, NIEVES, CURRY)

The Grand Jury further charges:

26. From at least in or about 2011, wp to and including in
or about March 2020, in the Southern District of New York and
elsewhere, ALEXANDER ARGUEDAS, a/k/a “Reckless,” MICHAEL
DELAGUILA, a/k/a “Grizz,” STEVEN JUSTO, a/k/a “Riko,” JERRY
ROJAS, a/k/a “Feddi,” DAVONTE BROWN, a/k/a “Tae,” JACOBB PADIN,
a/k/a “Chino,” EDGARDO BARANCO, a/k/a “Slime,” ABBAS OZKURT,
a/k/a “AB,” DENISE BULLOCK, a/k/a “Mocha,” SIMONE CORDERO, a/k/a
“Mixy,” MATTHEW NIEVES, a/k/a “WB,” ANDRE CURRY, a/k/a “Flex,”
the defendants, intentionally and knowingly did combine,

conspire, confederate, and agree together and with each other to

violate the narcotics laws of the United States.

18

 
27. It was a part and an object of the conspiracy that
ALEXANDER ARGUEDAS, a/k/a “Reckless,” MICHAEL DELAGUILA, a/k/a
“Grizz,” STEVEN JUSTO, a/k/a “Riko,” JERRY ROJAS, a/k/a “Feddi,”
DAVONTE BROWN, a/k/a “Tae,” JACOBB PADIN, a/k/a “Chino,” EDGARDO
BARANCO, a/k/a “Slime,” ABBAS OZKURT, a/k/a “AB,” DENISE
BULLOCK, a/k/a “Mocha,” SIMONE CORDERO, a/k/a “Mixy,” MATTHEW
NIEVES, a/k/a “WB,” ANDRE CURRY, a/k/a “Flex,” the defendants,
and others known and unknown, would and did distribute and
possess with intent to distribute a controlied substance, in
violation of Title 21, United States Code, Section 841(a)({1).

28. The controlled substances that ALEXANDER ARGUEDAS,
a/k/a “Reckless,” MICHAEL DELAGUILA, a/k/a “Grizz,” STEVEN
JUSTO, a/k/a “Riko,” JERRY ROJAS, a/k/a “Feddi,” DAVONTE BROWN,
a/k/a “Tae,” JACOBB PADIN, a/k/a “Chino,” EDGARDO BARANCO, a/k/a
“Slime,” ABBAS OZKURT, a/k/a “AB,” DENISE BULLOCK, a/k/a
“Mocha,” SIMONE CORDERO, a/k/a “Mixy,” MATTHEW NIEVES, a/k/a
“WB,” ANDRE CURRY, a/k/a “Flex,” the defendants, conspired ta
distribute and possess with intent to distribute were: (1} one
kilogram and more of mixtures and substances containing a
detectable amount of heroin, in violation of Title 21, United
States Code, Section 841 (b) (1) (A); (11) 5 kilograms and more of
mixtures and substances containing a detectable amount of
cocaine, in violation of Title 21, United States Code, Section

841 (b) (1) (A); (112) 280 grams and more of mixtures and

19

 
substances containing a detectable amount of cocaine base, in a
form commonly known as “crack,” in violation of Title 21, United
States Code, Section 841 (b) (1) (A); (iv) mixtures and substances
containing a detectable amount of oxycodone, in violation of
Title 21, United States Code, Section 841(b6) (1) (C); and (v}
mixtures and substances containing a detectable amount of
marijuana, in violation of Titie 21, United States Code, Section
841 (b) (1) (BD).

(Title 21, United States Code, Section 846.)

COUNT ELEVEN .

(Possession of Firearms During a Drug Trafficking Crime}
(ARGUEDAS, DELAGUILA, JUSTO, ROJAS, PADIN, BARANCO, OZKURT,
NIEVES, CURRY)

The Grand Jury further charges:

29, Between in or about 2011 and March 2020, in the
Southern District of New York and elsewhere, ALEXANDER ARGUEDAS,
a/k/a “Reckless,” MICHAEL DELAGUILA, a/k/a “Grizz,” STEVEN
JUSTO, a/k/a “Riko,” JERRY ROJAS, a/k/a “Feddi,” JACOBB PADIN,
a/k/a “Chino,” EDGARDO BARANCO, a/k/a “Slime,” ABBAS OZKURIT,
a/k/a “AB,” MATTHEW NIEVES, a/k/a “WB,” ANDRE CURRY, a/k/a
“Flex,” the defendants, during and in relation to a drug
trafficking crime for which they may be prosecuted in a court of
the United States, namely, the conspiracy to distribute and

possess with intent to distribute controlled substances as

charged in Count Ten of this Indictment, knowingly did use and

20

 

 
carry firearms, and in furtherance of such crime, did possess
firearms, and did aid and abet the use, carrying, and possession
of firearms.

(Title 18, United States Code, Sections 924({c) {1} {A) (1) and 2.)

COUNT TWELVE
{Murder in Aid of Racketeering)
(ROJAS)

The Grand Jury further charges:

30. The allegations contained in paragraphs i through 5 of
Count One and paragraphs 11 and 12 of Count Two of this
Indictment are realleged and incorporated by reference as if
fully set forth herein.

31. On or about January 13, 2020, in the Southern District
of New York and elsewhere, JERRY ROJAS, a/k/a “Feddi,” the
defendant, and others known and unknown, as consideration for
the receipt of, and as consideration for a promise and agreement
to pay, a thing of pecuniary value from BSGG, and for the
purpose of gaining entrance to and maintaining and increasing
position in BSGG, an enterprise engaged in racketeering
activity, as described above, knowingly murdered and aided and
abetted the murder of Vladimir Clive, in violation of New York
Penal Law, Sections 125.25 and 20.09, in that, (1) with the
intent to cause the death of Vladimir Olivo, ROJAS caused the
death of Olivo; and (2) under circumstances evincing a depraved

indifference to human life, ROJAS did recklessly engage in

21

 

 

 
conduct which created a grave risk of death to another person,
and thereby caused the death of Olivo, to wit, ROJAS shot and
killed Olivo in the vicinity of Northern Boulevard and 108th
Street in Queens, New York, in violation of New York Penal Law,
Sections 125.25 and 20.00.

(Title 18, United States Code, Sections 1959(a){1) and 2.)

COUNT THIRTEEN
(Murder Through the Use of a Firearm)
(ROJAS)
The Grand Jury further charges:

32. On or about January 13, 2020, in the Southern District
of New York and elsewhere, JERRY ROJAS, a/k/a “Feddi,” the
defendant, during and in relation to a crime of violence for
which he may be prosecuted in a court of the United States,
namely the murder in aid of racketeering charged in Count Twelve
of this Indictment, willfully and knowingly did use and carry a
firearm, and in furtherance of that crime, did possess a
firearm, and in the course thereof did cause the death of a
person through the use of a firearm, which killing is murder as
defined in Title 18, United States Code, Section 1lll(a), and
aided and abetted the same, to wit, ROJAS shot and killed
Vladimir Olivo in the vicinity of Northern Boulevard and 108th
Street in Queens, New York.

(Title 18, United States Code, Sections 924(4) and 2.)

22

 

 

 
FORFEITURE ALLEGATIONS

 

33. As a result of committing the racketeering offense
alleged in Count One of this Indictment, ALEXANDER ARGUEDAS,
a/k/a “Reckless,” MICHAEL DELAGUILA, a/k/a “Grizz,” STEVEN
JUSTO, a/k/a “Riko,” JERRY ROJAS, a/k/a “Feddi,” DAVONTE BROWN,
a/k/a “Tae,” JACOBB PADIN, a/k/a “Chino,” EDGARDO BARANCO, a/k/a
“Slime,” ABBAS OZKURT, a/k/a “AB,” JAHVONNE CHAMBERS, a/k/a
“JV,” DENISE BULLOCK, a/k/a “Mocha,” SIMONE CORDERO, a/k/a
“Mixy,” and MATTHEW NIEVES, a/k/a “WB,” the defendants, shall
forfeit to the United States, pursuant to Title 18, United
States Code, Section 1963:

a. any interest acquired and maintained in
violation of Title 18, United States Code, Section 1962, which
interests are subject to forfeiture to the United States
pursuant to Title 18, United States Code, Section 1963 (a) (1);

b. any interest in, security of, claims
against, and property and contractual rights of any kind
affording a source of influence over, the enterprise which the
defendant has established, operated, controlled, conducted, and
participated in the conduct of, in violation of Title 18, United
States Code, Section 1962, which interests, securities, claims,
and rights are subject to forfeiture to the United States

pursuant to Title 18, United States Code, Section 1963 (a) (2); or

23

 

 
c. any property constituting and derived from
any proceeds which the defendant obtained, directly and
indirectly, from racketeering activity, in violation of Title
18, United States Code, Section 1962, which property is subject
to forfeiture to the United States pursuant to Title 18, United
States Code, Section 1963({a) (3).

34. As a result of committing the offense alleged in Count
Ten of this Indictment, ALEXANDER ARGUEDAS, a/k/a “Reckless,”
MICHABL DELAGUILA, a/k/a “Grizz,” STEVEN JUSTO, a/k/a “Riko,”
JERRY ROJAS, a/k/a “Feddi,” DAVONTE BROWN, a/k/a “Tae,” JACOBB
PADIN, a/k/a “Chino,” EDGARDO BARANCO, a/k/a “Slime,” ABBAS
OZKURT, a/k/a “AB,” DENISE BULLOCK, a/k/a “Mocha,” SIMONE
CORDERO, a/k/a “Mixy,” MATTHEW NIEVES, a/k/a “WB,” and ANDRE
CURRY, a/k/a “Flex,” the defendants, shall forfeit to the United
States, pursuant to Title 21, United States Code, Section 853,
any and all property constituting, or derived from, any proceeds
obtained, directly or indirectly, as a result of said offense
and any and all property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of,
said offense, including but not limited to a sum of money in
United States currency representing the amount of proceeds

traceable to the commission of said offense.

24

 
Substitute Assets Provision

 

35, T£ any of the above-described forfeitable property,
as a result of any act or omission of the defendants:
a. cannot be located upon the exercise of due
diligence;
b, has been transferred or sold to, or

deposited with, a third person;

Cc. has been placed beyond the jurisdiction of
the Court;

d. has been substantially diminished in value;
or

@. has been commingled with other property

which cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 18,

United States Code, Section 1963(m), Title 21, United States

Code, Section 853(p), and Title 28, United States Code, Section

2461(c), to seek forfeiture of any other property of the

defendants up to the value of the above forfeitabie property.
(Title 18, United States Code, Sections 982 and 1963;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

  

  

    

 

GEOFFREY 4° BERMAN po
United States Attorney

25

 

 
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA
_ Vr. —

ALEXANDER ARGUEDAS, a/k/a “Reckless,”
MICHAEL DELAGUILA, a/k/a “Grizz,”
STEVEN JUSTO, a/k/a “Riko,”
JERRY ROJAS, a/k/a “Feddi,”
DAVONTE BROWN, a/k/a “Tae,”
JACOBB PADIN, a/k/a “Chino,”
EDGARDO BARANCO, a/k/a “Slime,”
ABBAS OZKURT, a/k/a “AB,”
JAHVONNE CHAMBERS, a/k/a “JV”
DENISE BULLOCK, a/k/a “Mocha,”
SIMONE CORDERO, a/k/a “Mixy,”
MATTHEW NIEVES, a/k/a “WB,”
TYERANCE MICKEY, a/k/a “Hoodlum,”
MARK BROCK, a/k/a “Rover,” and
ANDRE CURRY, a/k/a “Flex,”

Defendants.

 

SEALED SUPERSEDING INDICTMENT

 

s2 20 Cr. 135

(18 U.S.C. $§ 1959, 1962(d), 924{(c),
924(j) and 2; 21 U.S.C. § 846.)

GEOFFREY S. BERMAN

 

wo}
Lf MY Le States Attorney.
of

 

Seales SupecSe diay “Th dicta —-COTuU
Accesk Uarrnrs

 

       

 
